Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisaki(US 4098906) in view of Lee(US 4840808) and Takizawa(US 20110229613).

Regarding claims 1,3-4, Hisaki teaches a method for producing non-fried noodles, comprising the steps of(example 1):
	Kneading flour(main raw material powder), water, and salt as a sub material

	Steaming the prepared noodle string to gelatinize the noodle strings; and 
	Drying the gelatinized noodles by hot air at a temperature of 90-110C(high temperature drying)(col 5, line 10-22)
	Hisaki teaches that the non-fried noodles are dried to a moisture content of less than 10%(col 6, line 36-44), which overlaps the final moisture content of 3 to 6 wt % and renders it obvious. Hisaki is silent on first drying to a moisture content of 7 to 14wt% before the final drying step of 3 to 6wt%. However, Takizawa teaches of instant noodles dried by a high-temperature hot air stream similar to fried noodles. Takizawa teaches drying the noodle block by blowing hot air in first stage at a temperature of 120 to 160C until the water content of the noodles reaches not more than 20%. Takizawa teaches a second stage comprising drying with hot air at a temperature of 120 to 160C until the water content is reduced to not more than 6%(paragraph 51). Takizawa teaches that the drying method provides a baked spicy flavor that enhances the fried noodle-like taste(paragraph 50). It would have been obvious to perform the two step drying process of Takizawa in Hisaki in order to achieve a fried flavor in the non-fried noodle. 
	Hisaki does not specifically teach the presence of 1 to 3% by weight potassium lactate as a sub material relative to the total weight of the main raw material powder. However, Lee teaches a vegetable pasta comprising chlorophyll-containing vegetable material added to the pasta at a pH above 7(abstract). Lee teaches that buffering agents such as potassium lactate can be added to the pasta in order to increase the pH and preserve the green color of the pasta(col 6, line 48-59). It would have been obvious to add a pH buffer such as potassium lactate to the pasta product of Hisaki in order to 
	Lee is silent on amount of potassium lactate added. However, it would have been obvious to adjust the amount of potassium lactate added depending on the pH desired in the final product. 
	Hisaki teaches that the pasta dough comprises flour, water and salt. Upon addition of the potassium lactate in Lee, the composition would consist of flour, water, and a sub material consisting of potassium lactate and common salt. If a vegetable material is added as taught in Lee, it would function as a coloring agent since it provides a green color. 
	Regarding claim 5, Takizawa teaches a drying temperature of 120 to 160C and not 60 to 100C as claimed. However, it would have been obvious to adjust the drying temperature of the first drying depending on the texture desired in the final product. As such, Hisaki already teaches a general drying range of 90-110C(high temperature drying)(col 5, line 10-22), which overlaps the claimed range of 60 to 100C. 


Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. 
	The applicant argues that Hisaki does not teach the presence of a chlorophyll containing vegetable so it would not have been obvious to add potassium lactate to preserve the color of the vegetable material as taught in Lee. However, while the focus 
	Furthermore, Lee teaches that it is well known to have vegetable material in noodle dough formulations in order to provide more color, flavor, and texture to the pasta product(col 1, line 1-8; col 2, line 21-25; col 7, line 65-68). Similarly, Hisaki teaches that the noodle dough can comprise seasoning ingredients(col 3, line 21-31). Therefore, it would have been obvious to add a vegetable puree and the necessary pH adjuster such as potassium lactate in order to add more color, flavor, and texture to the noodles of Hisaki as taught in Lee. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791